Citation Nr: 1544133	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for frostbite residuals of the right nipple. 

3.  Entitlement to service connection for frostbite residuals of the left nipple. 

4.  Entitlement to service connection for bowel disability. 

5.  Entitlement to service connection for frostbite residuals of the right great toe. 

6.  Entitlement to service connection for frostbite residuals of the left great toe. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for a left ankle disability. 

9.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran served on active duty from March 2005 to February 2009. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a June 2014 decision, the Board, in pertinent part, denied the Veteran's claims of service connection for frostbite residuals of the right nipple, frostbite residuals of the left nipple, a bowel disability, frostbite residuals of the right great toe, frostbite residuals of the left great toe, a left knee disability, a left ankle disability, and a right ankle disability.  The Board also remanded the issue of service connection for a right shoulder disability for further development at that time.  

The Veteran appealed the above listed denied claims to the United States Court of Appeals for Veterans Claims (Court).  

In March 2015, the parties filed a Joint Motion for Partial Remand (JMPR) addressing the above denied issues and requested that the June 2014 Board decision, as it related to the above issues, be vacated and remanded for actions consistent to the JMPR.  In April 2015, the Court granted the motion and remanded the matter to the Board for actions consistent with the JMPR.  

As will be discussed below, further development is also required on the issue of service connection for a right shoulder disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claims of service connection for frostbite residuals of the right nipple, frostbite residuals of the left nipple, a bowel disability, frostbite residuals of the right great toe, frostbite residuals of the left great toe, a left knee disability, a left ankle disability, and a right ankle disability, the parties, in the JMPR, noted that that the Board, in its' June 2014 decision, discussed the duty to assist as applied to providing examinations, and found that absent any competent evidence suggesting that the Veteran had a diagnosis of the claimed disabilities, an examination to secure a medical nexus opinion was not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet.App. 79 (2006) was not met. 

The parties agreed that the Board's discussion about whether an examination should be given for the Veteran's claims did not comport with McLendon or the facts before the Board.  The parties noted that McLendon held that "persistent or current symptoms of a disability" sufficed to fulfill the first criterion of the duty to assist analysis regarding examinations.  The parties indicated that McLendon did not require evidence of a diagnosis.  The parties also noted that the Board found that the Veteran was competent to identify "complaints or symptoms," but was not competent to diagnosis a disability.  The parties agreed that the Board failed to provide an adequate statement of reasons or bases as to why the Veteran's competent statements regarding her complaints or symptoms did not satisfy the first McLendon element.  As for the other criteria of McLendon, the parties noted that the Board did not even address them.  However, the parties observed that the Veteran's lay statements may also satisfy the second and third criteria of McLendon, because she stated that her symptoms began in service, and they had continued since service.

The parties agreed that the Board's statement of reasons or bases was inadequate, warranting vacatur and remand of those portions of the Board's decision regarding the above-noted claims, and required the Board to readjudicate the Veteran's claims, to include an adequate discussion of whether the Veteran should be afforded VA examinations. 

Based upon the above, along with the Veteran's statements as to having had symptoms since service, the Veteran should be afforded examinations to determine the nature and etiology of the claimed disorders and their relationship, if any, to her period of service.  

The claim of service connection for a right shoulder disability was remanded for further development by the Board in June 2014, to include affording the Veteran a VA examination to determine the etiology of any right shoulder disorder, and its relationship, if any, to her period of service.  

As noted in the September 2014 supplemental statement of the case, the Veteran did not appear for the requested examination and the denial of service connection was continued at that time.  However, a review of the record reveals that the address to which the notice appears to have been sent is different than the address which was on the June 2014 Board decision letter, which the Veteran appealed to the Court.  

The record includes a July 2014 report of the AOJ which shows address information which includes the Temecula address, to which the notice for the examination and supplemental statement of the case were sent.  That report, however, also shows the Canyon Lake address, where the Veteran's Board decision was sent, and indicated that the address had not been active since October 2009.  The Veteran appears to have received the Board decision sent to that address.  Moreover, a recent letter located in Virtual VA from the VA Debt Management Center to the Veteran, dated in May 2015, listed the Veteran as having a Yuma, Arizona, address.  Given the discrepancies noted above, the Veteran should be afforded another opportunity to appear for an examination to determine the etiology of any current right shoulder disorder, and its relationship, if any, to her period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify, through all appropriate channels, the Veteran's current address.  All attempts made should be documented and placed in the Veteran's record.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current frostbite residuals of the left and right nipples and left and right toes.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report.  The examiner is requested to render the following opinions:  

Does the Veteran currently have frostbite residuals of the nipples and toes?  If so, is it at least as likely as not (50 percent probability or greater) that they had their onset in service or are otherwise related to service?  Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any current bowel disability.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The entire record should be made available for review and the examiner should note such review in his/her report.  The examiner is requested to answer the following questions:  

Does the Veteran have any current bowel disability?  If so, is it at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to service?  

If not, is at least as likely as not caused by a service-connected disability, to include medication taken for the Veteran's service-connected lumbar spine disorder?  

If not, is it at least as likely as not that the Veteran's bowel disability is aggravated (permanently worsened) by her service-connected lumbar spine disorder, to include medication taken for that disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder, left knee and right or left ankle disabilities.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to answer the following questions:  Does the veteran currently have any right shoulder, left knee, or left or right ankle disability.  

If so, it is at least as likely as not (50 percent probability of greater) that it had its onset in or is otherwise related to her period of service.  

Complete detailed rationale is requested for each opinion that is rendered.   

5.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

